Citation Nr: 0534300	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right knee as secondary to service-connected disability.

2. Entitlement to service connection for arthritis of the 
left knee as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

In an October 2002 decision, the Board denied several claims, 
none of which are still on appeal.  The veteran appealed one 
of the claims to the United States Court of Appeals For 
Veterans Claims (Court).  In an August 2003 Order, the Court 
granted a Joint Motion for Partial Remand, in which it was 
determined that the record raised the claims of service 
connection for arthritis of the right and left knees, 
secondary to service-connected disabilities.  In December 
2003, the Board remanded the matter to the agency of original 
jurisdiction for procedural and evidentiary development, 
including the initial adjudication of the claims.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The matter is now before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision of the 
agency of original jurisdiction, which denied the claims of 
service connection for arthritis of the right and left knees. 


FINDINGS OF FACT

1. Arthritis of the right knee is unrelated to an injury, 
disease or event, resulting in injury or disease, during 
service; and arthritis of the right knee is not causally 
related to or made worse by service-connected disabilities of 
the right thigh, right calf, and left ankle. 

2. Arthritis of the left knee is unrelated to an injury, 
disease or event, resulting in injury or disease, during 
service; and arthritis of the left knee is not causally 
related to or made worse by service-connected disabilities of 
the right thigh, right calf, and left ankle.




CONCLUSIONS OF LAW

1. Arthritis of the right knee was not incurred in or 
aggravated by service; service connection for arthritis may 
not be presumed based on the one-year presumption for a 
chronic disease, and arthritis of the right knee is not 
causally related or aggravated by service-connected 
disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 

2. Arthritis of the left knee was not incurred in or 
aggravated by service; service connection for arthritis may 
not be presumed based on the one-year presumption for a 
chronic disease, and arthritis of the left knee is not 
causally related or aggravated by service-connected 
disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, there was pre-adjudication VCAA notice by 
letter, dated in March 2004.  The notice informed the veteran 
of the evidence needed to substantiate the claims, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
assist him in obtaining records not in the custody of a 
Federal agency.  He was advised to provide any evidence in 
his possession that pertained to the claims.    

Moreover, in the Joint Motion, the parties agreed that the 
veteran had actual notice of the evidence required to prove 
the claims of secondary service connection and the laws 
affecting the claims, and the veteran made no allegation of 
prejudicial error with respect to VA's duty to notify. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

For these reasons, VA has complied with the VCAA notice 
requirements. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  In this regard, in October 
2002, the Social Security Administration stated that it was 
unable to locate any records for the veteran.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for 90 days or more develops a 
chronic disease, such as arthritis, to a degree of 10 percent 
or more within the one year period from the date of 
separation from service, the disease may be presumed to have 
been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability, including the concept of 
aggravation, commonly referred to as secondary service 
connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

Factual Background 

Service connection is currently in effect for bilateral 
hearing loss, residuals of shell fragment wounds to the right 
calf (Muscle Group XI), residuals of shell fragment wound 
scars of the left elbow, left ankle, and right thigh, and 
residuals of a tonsillectomy. 

The service medical records do not show any treatment for 
knee symptoms or diagnosis of a knee disorder.   Between 
October 1944 and January 1945, the veteran was treated for 
wounds of the legs and left elbow after he was wounded in 
action from a land mine.  An X-ray of the left ankle was 
normal.  He returned to his unit in January 1945, but 
received subsequent treatment for left ankle swelling and 
pain.  

After service, on VA examination in February 1947, the 
diagnosis was multiple scars over right posterior calf and 
thigh and left ankle area.  On VA examination in February 
1948, there was no atrophy.  Knee motion was normal.  On VA 
examination in October 1973, here was no evidence of muscle 
destruction or limitation of function.  The veteran stood on 
his toes and heels easily with no difficulty, and he had full 
flexion of the hips and knees and full range of motion in the 
ankles and feet.  It was noted that the right leg, left elbow 
and left ankle scars were not disabling, and that there was 
no apparent damage to Muscle Group XI.  On VA examination in 
December 1976, the left ankle and left knee were 
asymptomatic, although the veteran complained of right leg 
aching, swelling and weakness.  The diagnosis was shell 
fragment wound of the right calf with mild involvement of 
Muscle Group XI.  On VA examination in April 1988, there was 
no indication of reflex, sensory or motor disturbances.  

On VA examination in January 1997, the veteran complained of 
knee pain.  On examination, there was a well-healed scar in 
the right calf.  The veteran walked with a normal gait.  He 
was able to walk on his tiptoes and on his heels.  The 
diagnoses were retained shrapnel fragments in the right calf 
with minimal residuals.  X-rays revealed osteoarthritis of 
the knees.  The examiner thought that the arthritis may be 
secondary to the right calf injury. 

Records of J.L.C., M.D., reveal that the veteran has been 
severely ill since 2000 due to unrelated health problems.  

In August 2005, a VA physician reviewed the veteran's file 
and expressed the opinion that with a reasonable degree of 
medical certainty that it was less likely as not that the 
veteran's bilateral knee arthritis was related to military 
service because there was no record to show that he had an 
abnormal gait due to his service-connected lower leg muscle 
injury.   

Analysis 

Arthritis of the knees is not affirmatively shown to have had 
onset during service.  In addition, arthritis was not 
manifested to a compensable degree within the one-year 
presumptive period for a chronic disease as the record is 
completely devoid of evidence of arthritis until 1997, more 
than fifty years after service. 
As for the VA examiner's opinion in 1997 that arthritis may 
be secondary to the right calf injury, the opinion is 
equivocal and as it is not supported by other medical 
evidence it is unpersuasive in light of the most recent VA 
examiner's opinion, in which the examiner expressed the 
opinion that it was less likely as not that the veteran's 
bilateral knee arthritis was related to military service 
because there was no record to show that he had an abnormal 
gait due to his service-connected lower leg muscle injury.  
And there is no other medical evidence of record that 
arthritis was caused or aggravated by service-connected 
disabilities.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for left knee arthritis is denied.

Service connection for left knee arthritis is denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


